FILED
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                              May 8, 2012
                                   TENTH CIRCUIT
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court


 FAROUK MEHIO,

        Plaintiff–Appellant,
                                                             No. 11-4209
 v.                                                  (D.C. No. 2:11-CV-00552-SA)
                                                               (D. Utah)
 KEITH D. SONNTAG, D.D.S., M.S,

        Defendant–Appellee.



                               ORDER AND JUDGMENT*


Before LUCERO, O’BRIEN, and MATHESON, Circuit Judges.


       Farouk Mehio filed a pro se complaint in federal district court alleging that his

dentist, Keith Sonntag, improperly charged him for dental work. In screening the case

pursuant to 28 U.S.C. § 1915(e)(2)(B), the district court concluded it lacked subject

matter jurisdiction and accordingly dismissed. Mehio now appeals. Exercising



       * The case is unanimously ordered submitted without oral argument pursuant to
Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation of orders and judgments;
nevertheless, an order and judgment may be cited under the terms and conditions of 10th
Cir. R. 32.1.
jurisdiction under 28 U.S.C. § 1291, we affirm.

       We review de novo a district court’s dismissal for lack of subject matter

jurisdiction. See Tsosie v. United States, 452 F.3d 1161, 1163 (10th Cir. 2006).

Construed liberally, see Haines v. Kerner, 404 U.S. 519, 520 (1972), Mehio’s complaint

appears to assert a common law fraud claim. Such a claim does not establish federal

question jurisdiction because it does not “aris[e] under the Constitution, laws, or treaties

of the United States.” 28 U.S.C. § 1331. Nor does the complaint satisfy the requirements

of diversity jurisdiction. Mehio admits that all parties are domiciled in Utah and does not

seek $75,000 in relief. See 28 U.S.C. § 1332.

       On appeal, Mehio argues that the district court prematurely dismissed his

complaint. But 28 U.S.C. § 1915(e)(2)(B)(ii) directs that a district court “shall dismiss

the case at any time if the court determines that . . . the action . . . fails to state a claim on

which relief may be granted.” Given the clear jurisdictional defect, the district court

correctly held that it could not grant relief.

       For the foregoing reasons, the judgment of the district court is AFFIRMED. We

DENY all pending motions as moot.



                                                       Entered for the Court


                                                       Carlos F. Lucero
                                                       Circuit Judge


                                                 -2-